DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2011/0096071).
In regards to claim 1, Okamoto discloses of an illumination control device that controls an illumination device including a spatial light modulator (for example 40) and a lenticular sheet (for example 10), the illumination control device comprising: a determination unit (for example 51) configured to determine information regarding a position and a type of a light source; a light beam calculation unit (for example comprising 52, 56-57) configured to calculate a light beam to be emitted from each point on a surface of the illumination device in order to reproduce the determined light source; a pixel value determination unit (for example 54) configured to determine a pixel value of each pixel of the spatial light modulator (40) to realize the calculated light beam; and a control unit (for example 54 and 55) configured to control the spatial light modulator (40) on a basis of the determined pixel value.  

In regards to claim 4, Okamoto disclose of the illumination control device according to claim 2, wherein the user interface presents a selectable light source preset (for example stored in Image Memory 53, see Figs 3, 12 and Paragraphs 0086, 0095-0096).  
In regards to claim 5, Okamoto discloses of the illumination control device according to claim 2, wherein the user interface receives an input of a parameter including at least one of brightness of a light source, a color of light, a change with time, and installation of a mask that shields a part of light emitted from the light source (for example see Figs 3, 12 and Paragraphs 0086, 0095-0096).  
In regards to claim 6, Okamoto discloses of the illumination control device according to claim 2, wherein the user interface receives a drag operation performed to instruct a position or a direction of a light source (for example see Figs 3, 12 and Paragraphs 0016, 0055, 0086, 0095-0096).  
In regards to claim 11, Okamoto discloses of an illumination control method for controlling an illumination device including a spatial light modulator (for example 40) and a lenticular sheet (for example 10), the illumination control method comprising: determining information regarding a position and a type of a light source (for example via 51); performing light beam calculation (for example via 52 and 53) for calculating a 
In regards to claim 12, Okamoto discloses of an illumination device comprising: a spatial light modulator (for example 40); a backlight (for example 42, see Fig 1A and Paragraphs 0057, 0094 0105); and a lenticular sheet (for example 10, see Figs 1A-1B, 3-6, 12-13, 15-17) configured to control a direction of light emitted from each pixel of the spatial light modulator (40), wherein the lenticular sheet (10) includes a plurality of lenslets and a frame that supports the plurality of lenslets on a two-dimensional plane (for example see Figs 1B, 2A-2C, 7A-7C, 8A-8C, 9, 10A-10C, 11A-11C, 14).  
In regards to claim 13, Okamoto discloses of the illumination device according to claim 12, wherein the plurality of lenslets is fixed to the frame with a heat resistance adhesive (for example see Figs 1B, 2A-2C, 7A-7C, 8A-8C, 9, 10A-10C, 11A-11C, 14 and Paragraph 0139).  
In regards to claim 14, Okamoto discloses of an illumination system comprising: an illumination device including a spatial light modulator (for example 40) and a lenticular sheet (for example 10); a user interface to which information regarding a position and a type of a light source is input (for example externally supplying Image Signal, see Figs 3, 12 and Paragraphs 0095-0096); and an illumination control unit (for example 50) configured to calculate a light beam to be emitted from each point on a surface of the illumination device in order to reproduce the light source determined on a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2011/0096071).
In regards to claim 3, Okamoto discloses of the illumination control device according to claim 2 as found within the explanation above.
However, Okamoto does not explicitly disclose of wherein the illumination control device further comprises the user interface.
It would be readily apparent to one of ordinary skill in the art to have the user interface integrated as part of the illumination control device to improve control and communication between the user and the illumination control. Additionally, pertinent prior art listed within the Conclusion below also illustrates such an interface being within a similar illumination control devices.
.  

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of the illumination control device according to claim 1, wherein the light beam calculation unit calculates a predetermined number of light beams emitted from the light source on a basis of the Monte Carlo method, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 8-10 are also objected to as being dependent on claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagamine et al. (US 2019/0195012)
Komanduri et al. (US 2018/0352626)
Takeuchi et al. (US 2018/0203242)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844